EXHIBIT 99.1 GENIUS PRODUCTS, LLC SUPPLEMENTAL BALANCE SHEET (UNAUDITED) (IN THOUSANDS) September 30, 2006 (Restated) ASSETS Current assets: Cash and cash equivalents $ 21,445 Accounts receivable, net of allowance for doubtful accounts and sales returns of $1,550 and $29,371 97,848 Inventories, net 9,669 Prepaid expenses 991 Total current assets 129,953 Restricted cash 306 Property and equipment, net 856 Vendor advances 6,339 Film library, net of accumulated amortization of $18,090 7,779 Notes receivable, related party 1,595 Intangible Assets 17,063 Goodwill 84,982 Deposits and other 211 Total assets $ 249,084 LIABILITIES AND MEMBERS' EQUITY Current liabilities: Accounts payable $ 15,827 Notes payable 977 Remittance to licensor 86,048 Accrued expenses 24,405 Deferred revenue 1,974 Total current liabilities 129,231 Deferred gain, related party, net of current portion 1,207 Total liabilities 130,438 Member's equity 118,646 Total liabilities and members' equity $ 249,084 1 GENIUS PRODUCTS, LLC SUPPLEMENTAL UNAUDITED STATEMENT OF OPERATIONS FOR THE PERIOD JULY 22, 2, 2006 (UNAUDITED) (IN THOUSANDS) Distributor (Restated) Revenues, net of sales returns, discounts and allowances of $31,054 $ 80,047 Total cost of revenues 78,843 Gross profit 1,204 Operating expenses: General and administrative 218 Total operating expenses 218 Income from operations 986 Interest expense (2 ) Interest income and other 165 Net income $ 1,149 2 GENIUS PRODUCTS, LLC SUPPLEMENTAL UNAUDITED STATEMENT OF MEMBERS' EQUITY FOR THE PERIOD JULY 22, 2, 2006 (UNAUDITED) (IN THOUSANDS) Genius Products, Inc The Weinstein Company Holdings LLC W-G Holding Corp Total Members' Class G units Class W Units Class W Units Equity (Restated) Contribution of assets, liabilities and businesses of Genius Products, Inc. $ 117,960 $ - $ - $ 117,960 Stock compensation expense 42 97 1 141 Distribution to members for costs incurred on behalf of Genius Products, Inc. (181 ) (416 ) (6 ) (603 ) Net income (loss) 345 793 11 1,149 Ending members' equity at September 30, 2006 $ 118,166 $ 474 $ 7 $ 118,646 3 GENIUS PRODUCTS, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS) For the Period July 22, 2006 to September 30, 2006 (Restated) Cash flows from operating activities: Net income $ 1,149 Adjustments to reconcile net loss to net cash provided byoperating activities: Depreciation and amortization 545 Amortization of intangible assets 2,528 Amortization of production masters and film library 201 Change in allowance for doubtful accounts and provision for returns 6,953 Change in provision for obsolete inventory 1,293 Stock compensation expense 141 Changes in assets and liabilities: Increasein Accounts receivable (54,485 ) Decrease in Inventories 3,043 Decrease in Prepaid expenses, notes receivable and deposits 93 Increase in Vendor advances (3,229 ) Increasein Accounts payable 10,411 Increasein Accrued expenses and other 2,837 Decrease in Deferred revenue (782 ) Increasein Remittance to licensor 36,041 Decreasein Deferred gain, related party (39 ) Net cash provided byoperating activities 6,701 Cash flows from investing activities: Restricted cash (306 ) Purchase of property and equipment (673 ) Net cash used in investing activities (979 ) Cash flows from financing activities: Members' contribution 15,724 Net cash provided byfinancing activities 15,724 Net increasein cash and cash equivalents 21,445 Cash at beginning of period - Cash at end of period $ 21,445 4 GENIUS PRODUCTS, LLC ("DISTRIBUTOR") NOTES TOFINANCIAL STATEMENTS (UNAUDITED) NOTE A. NATURE OF BUSINESS. Genius Products, LLC (the “Distributor”) is a partnership that is jointly owned by Genius Products, Inc. and The Weinstein Company. Genius Products, Inc. is the managing member of Genius Products, LLC, in which it holds a 30% equity interest. Post closing of the Transaction, Genius Products, Inc’s entire business is conducted by the Distributor. The Distributor produces, licenses, and distributes a valuable library of motion pictures, television programming, family, lifestyle and trend entertainment on DVD and other emerging platforms through its expansive network of retailers throughout the U.S. The Distributor handles the distribution, marketing and sales for such brands as Asia Extreme(TM), Baby Genius®, Discovery Communications, Inc., Dragon Dynasty™, Dimension Films, ESPN®, IFC®, Imaginasian, NBC News®, Sundance Channel Home Entertainment®, Wellspring™, The Weinstein Company® and World Wrestling Entertainment, Inc.® PERSONAL ASSETS AND LIABILITIES AND MEMBERS’ SALARIES. In accordance with the generally accepted method of presenting partnership financial statements, the Distributor financial statements do not include the personal assets and liabilities of the partners, including their obligation for income taxes on their distributive shares of the net income of the partnership. CONCENTRATIONS OF CREDIT RISK. For the 71 days ending September 30, 2006, Wal-Mart and Best Buy accounted for 39% and 11% of net revenues. At September 30, 2006, Wal-Mart and Best Buy comprised 38% and 8% of the accounts receivable before allowances. STOCK BASED COMPENSATION. Under FAS 123R, Genius Products, Inc. measures share-based compensation cost based on the estimated fair value of the award, and charges the expense over the employee's requisite service period to the Distributor. The Distributor includes this cost in compensation expense. INCOME TAXES. The Distributor is a pass-through entity and consistent with its tax status as a partnership, does not pay federal income taxes. REVENUE RECOGNITION. Revenue from the sale or licensing of films is recognized upon meeting all recognition requirements of SOP 00-2. Revenues are recorded upon the receipt of goods by the customer for titles that do not have a “street date” (when it is available for sale by the customer). If a title has a street date, the Distributor recognizes the initial shipment as revenue on that date and all subsequent shipments after street date are recognized as revenue upon the receipt of goods by the customer. Under revenue sharing arrangements, rental revenue is recognized on or after the street date and when the Distributor is entitled to receipts and such receipts are determinable. Costs of sales and an allowance for returns are recorded at the time of revenue recognition. The allowance for returns calculation is based upon an analysis of historical customer and product returns performance as well as current customer inventory data as available. Updates to the returns calculation are performed quarterly. Revenues from royalties are recognized when received. Revenues from licensing are recognized when the title is available to the licensee. Cash payments received are recorded as deferred revenue until all the conditions of revenue recognition have been met. Long-term, non-interest bearing receivables are discounted to present value. NOTE B. UNAUDITED RESTATEMENT OFSEVENTY-ONE DAY PERIOD ENDED SEPTEMBER 30, 2006 On April 12, 2007, the Distributor determined that it was necessary to restate its unaudited consolidated financial statements and other financial information as of and for the seventy-one-day period ended September30, 2006. The restatements that the Company made at that time related to the following corrections of errors: 1. The Distributor revised the computation of its stock option non-cash compensation expense under the provisions of SFAS No. 123R and Emerging Issues Task Force (“EITF”) Issue No. 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” (“Stock Option Compensation Expense”), for the seventy-one-day period ended September 30, 2006. 5 Additionally, the Distributor revised its computation of Stock Option Compensation Expense in the seventy-one-day period ended September 30, 2006 to properly reflect the accelerated vesting of employee and non-employee awards of stock options which occurred upon the closing of the Transaction as of July 21, 2006. This non-cash adjustment was necessary as the Stock Option Compensation Expense related to the accelerated vesting was initially recorded in the records of the Distributor. For the seventy-one-day period ended September 30, the Company decreased stock compensation expense by $2.8 million. 2. The Distributor revised its reported net revenue and cost of revenue amounts for the seventy-one-day period ended September 30, 2006 to properly reflect net revenue and cost of revenues in the appropriate period. The need for these corrections resulted from cut-offs due to the closing of the Transaction on July 21, 2006 (as opposed to a month-endcut-off date), cut-offsat June 30 and errors in the timing of recognition of invoices and expenses. For the seventy-one-day period ended September 30, the Company decreased its net revenue in the amount of $0.3 million and increased its cost of revenues by $.6 million. In addition, the Company identified errors in the treatment of revenue from revenue-sharing agreements and revised its reported net revenue to comply with the provisions of EITF 01-09, “Accounting for Consideration Given by a Vendor to a Customer.” The total non-cash adjustments required to decrease revenue and cost of revenue for the seventy-one-day period ended September 30 were $1.1 million. 3. The Distributor revised its advertising and marketing expense to properly expense advertising and marketing related items as incurred and revised participations expense to comply with the provisions of SOP 002. The Company decreased advertising and marketing expense by $7.3 million and increased participation expense by $8.7 million for the seventy-one-day period ended September 30. 4. The Distributor revised its operating results for the seventy-one day period ended September 30, 2006 to account for the impairment of its film library of $0.3 million. These non-cash adjustments were necessary to properly reflect the realizability of such assets as of September 30, 2006. 5. The Distributor decreased by $6.8 million the amount it recorded for expenses for the seventy-one day period ended September 30, 2006 to properly allocate certain sales and general and administrative costs between the Company and the Distributor in the period that they were incurred. The effects of the restatement on net revenues, cost of revenues, gross profit, net income, accounts receivable, film library, accrued expenses, and stockholders’ equity as of and for the seventy-one day period ended September 30, 2006 are as follows: (In thousands) Seventy-one day period ended September 30, 2006 As Originally Reported Restatement Adjustments As Restated Net revenues $ 81,453 $ (1,406 ) $ 80,047 Cost of revenues 80,682 (1,838 ) 78,843 Gross profit (loss) 772 432 1,204 Net income (loss) (6,375 ) 7,523 1,149 Accounts receivable 97,848 - 97,848 Total current assets 134,815 (5,638 ) 129,176 Film library 18,944 (11,166 ) 7,779 Total assets 249,031 (723 ) 248,307 Accrued expenses 37,872 (13,467 ) 24,405 Total current liabilities 132,048 (3,594 ) 128,454 Stockholders' equity 115,858 2,789 118,646 6 NOTE C. RESTRICTED CASH Restricted cash of $0.3 million at September 30, 2006 represents cash invested in certificates of deposit to collateralize a letter of credit issued to a landlord for an office lease. NOTE D. INVENTORY Inventories consist of raw materials and finished goods and are valued at the lower of cost or market. September 30, 2006 (unaudited) (in thousands) Raw materials $ 876 Finished goods 14,689 15,565 Less Allowance for obsolescence (5,896 ) Inventories, net $ 9,669 NOTE E. PROPERTY AND EQUIPMENT Property and equipment purchases are recorded at cost and are depreciated and amortized over the estimated useful lives of the assets (three to seven years generally) using the straight-line method. September 30, 2006 (unaudited) (in thousands) Useful lives Computers and equipment $ 1,287 3-5 years Furniture and fixtures 38 3-7 years Leasehold improvements 22 Lesser of lease term or useful life Tools and dies 54 3 years 1,401 Less Accumulated depreciation and amortization (545 ) Property and equipment, net $ 856 Depreciation expense for the71 days ended September 30, 2006 was $0.02 million. NOTE F. INVESTMENT IN FILMS AND VIDEO Following are the components of our Production Masters and Film Library balances: September 30, 2006 (unaudited) Library, net of accumulated amortization $ 7,573 Titles acquired and not released 206 Total library, net of accumulated amortization $ 7,779 7 The film library at September 30, 2006 is composed of the Wellspring library that was acquired as part of the acquisition of American Vantage Media (“AVMC”) , a subsidiary of American Vantage Companies (“AVC”) and Wellspring Media, Inc. on March21, 2005 and additional titles licensed since the acquisition. The film library is amortized over its expected revenue stream for a period of ten years from the acquisition date. The amortization period on the library which includes titles acquired and not released as of September 30, 2006 is approximately nine years on unamortized costs of $7.8 million. We estimate total amortization expense for our film library for the remainder of 2006 to be $0.3 million which is based upon revenue estimates for our film library for the remainder of the year. We expect that we will pay accrued participation liabilities of $5.4 million during the twelve month period ending December31, 2006. NOTE G. PURCHASE PRICE ALLOCATION AND ADJUSTMENT TO GOODWILL The total basis of Genius’ contributed assets and liabilities was allocated to the estimated fair value of assets acquired and liabilities assumed as set forth in the following table: (In thousands) Cash $ 20,329 Accounts receivable, net 50,315 Film library 11,090 Inventory 14,006 Other assets 3,144 Intangible assets 19,591 Liabilities assumed (81,192 ) Goodwill 80,677 Total consideration $ 117,960 Goodwill: We evaluate the carrying value of goodwill as of December31 of each year and between annual evaluations if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. Such circumstances could include, but are not limited to: (1)a significant adverse change in legal factors or in business climate, (2)unanticipated competition, or (3)an adverse action or assessment by a regulator. When performing the impairment review, we determine the carrying amount of each reporting unit by assigning assets and liabilities, including the existing goodwill, to those reporting units. A reporting unit is defined as an operating segment or one level below an operating segment (referred to as a component). A component of an operating segment is deemed a reporting unit if the component constitutes a business for which discrete financial information is available, and segment management regularly reviews the operating results of that component. To evaluate whether goodwill is impaired, we compare the fair value of the reporting unit to which the goodwill is assigned to the reporting unit's carrying amount, including goodwill. We determine the fair value of each reporting unit using the present value of expected future cash flows for that reporting unit. If the carrying amount of a reporting unit exceeds its fair value, the amount of the impairment loss must be measured. The impairment loss would be calculated by comparing the implied fair value of reporting unit goodwill to its carrying amount. In calculating the implied fair value of the reporting unit goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. An impairment loss would be recognized when the carrying amount of goodwill exceeds its implied fair value. 8 The consideration and final goodwill were calculated as follows: (In thousands, except per share amounts) Total Genius Products, Inc shares outstanding as of July 21, 2006 61,005 Closing share price at July 21, 2006 $ 1.95 Equity market capitalization 118,960 Less cash retained at Genius Products, Inc. (1,000 ) Total consideration 117,960 Genius Products, Inc. - net book value at July 21, 2006 18,692 Less cash retained at Genius Products, Inc. (1,000 ) Adjusted net book value 17,692 Total consideration in excess of net book value 100,268 Amounts allocated to identifiable intangible assets (19,591 ) Amounts allocated to goodwill 80,677 Capitalized transaction costs 4,305 Goodwill $ 84,982 NOTE H. NOTES PAYABLE AND CONVERTIBLE DEBENTURES On March21, 2005, Genius Products, Inc. completed its acquisition of American Vantage Media (“AVMC”), a subsidiary of American Vantage Companies (“AVC”). As part of this acquisition, the Company assumed notes payable to certain individuals and entities with a total principal balance of $4.0 million, bearing interest at 7%, payable quarterly, and a maturity date of February3, 2006. The Company repaid $3.8 million of these notes on February7, 2006 and withheld payment on the balance as part of its contractual right to reserve for certain potential liabilities associated with the acquisition. NOTE I. REMITTANCE TO LICENSOR AND DEFERRED REVENUE The Distributor records as net revenues the full amount it receives from sales of home video products (net of reserves and allowances), deducts its distribution fee, costs of goods sold (including manufacturing expenses) and certain marketing expenses, and remits the balance to TWC. The Remittance to licensor of $86.0 million at September 30, 2006 primarily related to amounts owed to TWC from sales of TWC's titles, The Libertine, The Matador, Scary Movie 4 and Lucky Number Slevin that were released on DVD during the quarter ended September 30, 2006. The deferred revenue of $2.0 million at September 30, 2006 primarily related to revenue associated with shipments at the end of the quarter that had not yet been received by the customer. In accordance with our revenue recognition policy, if a title has a “street date” (the date the product is available for retail sale), we recognize the initial shipment as revenue on that date. All subsequent shipments after street date are recognized as revenue upon the receipt of goods by the customer. 9 NOTE J. ACCRUED EXPENSES The components of accrued expenses at September 30, 2006: September 30, 2006 (unaudited) (in thousands) Accrued payroll and related items $ 776 Accrued commissions 123 Tax payable 80 Accrued royalties 4,579 Other accrued expense 1 18,847 Total accrued expenses $ 24,405 Other accrued expense primarily relates to marketing incentives and media costs related to The Weinstein Company titles and other items as of September 30, 2006. NOTE K. COMMITMENTS AND CONTINGENCIES OPERATING LEASES The Distributor leases certain facilities and computer equipment under non-cancelable operating leases. Rental expense for the period July 22 through September 30, 2006 was $0.2 million. For ease of comparison, the pro forma consolidated rental expense for the three and nine months ending September 30, 2006 were $0.3 million and $0.8 million, respectively compared to rental expense for the three and nine months ended September 30, 2005 of $0.2 million and $0.5 million, respectively. As of September 30, 2006, the future minimum annual rental commitments required under existing non-cancelable operating leases are as follows: Remainder of 2006 2007 2008 2009 2010 Thereafter Total Lease obligations (in thousands) $ 536 $ 1,092 $ 976 $ 729 $ 735 $ 185 $ 4,253 Except as described below, we are not a party to any legal or administrative proceedings, other than routine litigation incidental to our business that we do not believe, individually or in the aggregate, would be likely to have a material adverse effect on our financial condition or results of operations. NOTE L. MEMBER’S EQUITY Units of Genius Products, LLC Genius Products, LLC (the “Distributor”) has outstanding 18,301,538 Class G Units and 42,703,588 Class W Units. The terms and conditions of the Class G Units and Class W Units are governed by the Amended and Restated Limited Liability Company Agreement of the Distributor dated July 21, 2006 (the “LLC Agreement”). Under the LLC Agreement, Genius Products, Inc. (the “Company”) is obligated to contribute to the Distributor, as an additional capital contribution (or loan to the Distributor in the case of debt), the net proceeds received from any issuances by the Company of stock or securities convertible into or exchangeable for common stock, or upon the exercise, conversion or exchange of any convertible securities, or the sale of its property, incurrence of indebtedness, recapitalization or refinancing, or from any other capital raising transaction. However, the consideration received by the Company from the exercise of options, warrants or other convertible securities issued and outstanding as of July 21, 2006 (or any property acquired solely with such consideration) will not be required to be contributed to the Distributor. 10 Under the LLC Agreement, no holder of Class G Units or Class W Units will be entitled to demand or receive a return of any capital contributions or otherwise withdraw from the Distributor without the consent of all members. Under the LLC Agreement, if the Distributor, The Weinstein Company Holdings LLC (“TWC Holdings”) or certain affiliates of TWC Holdings pays, discharges or otherwise satisfies or assumes any liability or obligation for which it is entitled to indemnification from Genius Products pursuant to the Master Contribution Agreement dated December 5, 2005, the Distributor will redeem from the Company (without any further payment to the Company) a number of Class G Units, and issue to the holders of Class W Units (without any further payment by such holders) a number of additional Class W Units based on a formula set forth in the LLC Agreement of the Distributor (an “Indemnification Issuance”). Repurchase of Class W Units Under the Distributor LLC Agreement, if, at any time prior to December 31, 2009:(i) TWC terminates the Distribution Agreement between TWC and the Distributor (the “TWC Distribution Agreement”) because the “Annual Video Ratio” is less than 60% or the “Semi-Annual Video Ratio” is less than 60% (as such terms are defined in the TWC Distribution Agreement) and the Annual Video Ratio or Semi-Annual Video Ratio, as applicable, giving rise to such termination is more than 50%, (as calculated pursuant to the terms of the TWC Distribution Agreement); or (ii) TWC enters bankruptcy and does not (i) continue to substantially perform its obligations under the TWC Distribution Agreement, or (ii) provide for TWC’s obligations being assumed under the TWC Distribution Agreement by or through a successor, affiliate or other person; then, in either such case, the Distributor may repurchase from TWC Holdings and its first-tier subsidiary, W-G Holding Corp., a portion of the Class W Units owned by them as provided in the table below. The purchase price to be paid will be an amount equal to 75% of the cash amount that TWC Holdings and W-GHolding Corp. would receive upon a redemption of tendered units as described below under “Redemption Rights of Class W Units”, where the number of tendered units is equal to the number of Class W Units to be repurchased. The portion of Class W Units subject to the repurchase right during any calendar year will be determined as follows: Year of Term Portion of Units Subject to Repurchase 1/1/06 - 12/31/06 60% 1/1/07 - 12/31/07 30% 1/1/08 - 12/31/08 20% 1/1/09 - 12/31/09 10% If at any time prior to December 31, 2009, TWC terminates the TWC Distribution Agreement for the reasons described above and the Annual Video Ratio or Semi-Annual Video Ratio, as applicable, giving rise to such termination is less than 50% (as calculated pursuant to the terms of the TWC Distribution Agreement), then the Distributor will have no right to repurchase any portion of the Class W Units then held by TWC Holdings or W-G Holding Corp. Redemption Rights of Class W Units Each holder of Class W Units will have the right to require the Distributor to redeem all or a portion of the Class W Units held by it and not subject to a repurchase right by the Distributor under the provisions described above (the “Tendered Units”) in exchange (a “Redemption”) for a number of shares of Genius common stock equal to the number of Tendered Units, subject to adjustment for dividends, stock splits, reverse stock splits, distributions, Indemnification Issuances and certain other issuances by Genius. The Distributor may also deliver to the tendering party cash instead of shares, with a value based on the 30-day trailing volume weighted average price of Genius’ common stock. 11 Limitation on the Authority of the Managing Member Genius is the managing member of the Distributor. However, Genius’ authority to operate the business and affairs of the Distributor is subject to certain limitations. For so long as TWC Holdings, W-G Holding Corp. and their transferees beneficially own units comprising at least 20% of the outstanding units of the Distributor, the managing member is not permitted to take certain actions on behalf of the Distributor (directly or through a subsidiary) without the prior approval of TWC Holdings, including without limitation the following: (i) creating or assuming any indebtedness or liability, or providing any indirect financial assistance, or assuming any mortgage, charge or other encumbrance on any property of the Distributor; (ii) selling, leasing, exchanging or disposing of, by any means, property or assets of the Distributor having a value in excess of $100,000; (iii) entering into or effecting any conversion, consolidation or merger involving the Distributor; (iv) taking any action to liquidate or dissolve the Distributor; (v) entering into, amending or waiving any contract with a member or with any party that is not at arm’s length; (vi) engaging, removing or replacing the Distributor’s independent auditors; (vii) guaranteeing the liabilities or debts of any other person than a subsidiary of the Distributor; (viii) requiring any guarantee from any member; (ix) declaring or making any distribution, including any distribution in-kind of securities or other non-cash assets; (x) issuing or granting any Class G Units, Class W Units or any other units, membership interests or economic interests in the Distributor (other than as provided in the Distributor LLC Agreement); (xi) utilizing sub-distributors, or licensees, or outsourcing any functions relating to the Distributor’s performance under the Distribution Agreement; (xii) appointing or removing the Distributor’s CEO, COO, CFO, or any other executive level officer or employee, or any other employee whose compensation is in excess of $150,000 per year; (xiii) approving the annual or quarterly budget for the Distributor, or varying more than 10% from the amount budgeted for any particular line item therein; (xiv) engaging in any debt or equity financing, refinancing, recapitalization or other capital raising transaction; (xv) approving or entering into any contracts, agreements, understandings or arrangements outside the ordinary course or providing for payments by or to the Distributor or obligations in excess of $100,000 per year; (xvi) commencing or settling any litigation; (xvii) licensing any item of product outside the ordinary course or on terms other than fair market value; (xviii) approving or adopting any material employee compensation plan or arrangement; (xix) creating any subsidiary or taking any of the actions described above with respect to any subsidiary. In addition, the Distributor generally must follow tax positions on its tax returns advocated by TWC Holdings. Allocation of Profits and Losses Profits and losses are allocated to the partners based upon their relative ownership of the Distributor. NOTE M. SUBSEQUENT EVENTS On October 17, 2006 Genius Products, LLC announced that it had entered into a multi-year agreement with World Wrestling Entertainment, Inc. (WWE), to be the exclusive home entertainment distributor of all WWE DVD titles, effective November 1, 2006. Under the terms of the multi-year agreement, Genius will be the exclusive U.S. distributor for all WWE DVDs. New releases will include content from WWE’s 90,000-hour video library, the largest of its kind in the world, featuring content from RAW®, SmackDown!® and ECW® (Extreme Championship Wrestling™), pay-per-view events, including WrestleMania, and past and present Superstar profiles, among others. Genius assumes distribution for WWE’s titles on November 1, 2006. The first title to be distributed features one of WWE’s greatest legends, BORN TO CONTROVERSY: THE RODDY PIPER™ STORY (November 14, 2006, street date). This will be followed by THE SPECTACULAR LEGACY OF THE AWA® (November 21, 2006, street date) and the RAW brand’s pay-per-view, WWE CYBER SUNDAY™ 2006 (December 5, 2006, street date). Genius will release a minimum of 25 new titles in 2007, with additional plans to exploit WWE’s DVD catalog of more than 100 titles. In 2006, 10 of WWE’s DVD releases achieved the No. 1 position on the Sports DVD charts, according to Nielsen VideoScan. WRESTLEMANIA® 22 debuted at No. 5 among all DVD releases in the U.S. and is now the No. 1 best-selling WWE DVD of all-time. Home entertainment revenue accounted for $42 million, or 10 percent, of WWE’s revenues for fiscal year 2006, more than double from the prior fiscal year. On October 18, 2006, Genius Products, LLC announced today that it had entered into a multi-year agreement with ImaginAsian Entertainment, Inc. to be the exclusive home entertainment distributor for ImaginAsian's expanding portfolio of Asian-genre motion pictures and television programs. ImaginAsian Entertainment, Inc., a multimedia company, through its multiple platforms, seeks to reach the major sub-segments of the Asian American community with entertainment, news and information. This community is one of the fastest growing, most economically influential ethnic populations in the U.S. Under the five year agreement, Genius has acquired the rights to distribute DVDs in North America under the ImaginAsian Home Video banner. 12 On October 26, 2006, Genius Products, LLC. announced that it had entered into an agreement with Discovery Communications, Inc. (DCI) to be the exclusive home entertainment distributor of Discovery Kids programming. Under the terms of the multi-year agreement, which marks Discovery Kids’ first ever home entertainment distribution agreement, Genius will be the exclusive distributor in the U.S. for Discovery Kids branded television properties, including content from the Ready Set Learn!™ block on TLC and Discovery Kids Channel. Genius plans a rollout of the Discovery Kids properties beginning in February 2007, delivering a minimum of 16 titles per year. Properties for release on DVD include Kenny the Shark, Tutenstein and Flight 29 Down, as seen on the Discovery Kids Channel and Paz and Save-Ums from Ready Set Learn!™, the preschool block that airs on TLC and Discovery Kids Channel. Home video release dates for the Discovery Kids titles will be announced on an ongoing basis. On November 15, 2006, Genius Products, LLC announced that it will act as the exclusive distributor to TWC in executing and servicing TWC’s strategic alliance with Blockbuster. TWC and Blockbuster Inc. (NYSE: BBI, BBI.B) entered into a four-year exclusive alliance, which provides Blockbuster exclusive rental rights to TWC’s theatrical and direct-to-video movies, beginning Jan. 1, 2007. Under the terms of the agreement, TWC and Blockbuster will share rental revenues from TWC’s theatrical and direct-to-video titles. Genius Products, LLC will provide distribution services to TWC in connection with the deal. This deal however, does not include the exclusive rights in connection with retail sell-thru sales of TWC’s home entertainment product. Through the agreement, Blockbuster will carry future theatrical and direct-to-video titles released by TWC and will have a three-year rental exclusivity for each title released.
